Citation Nr: 9921376	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-20 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and O.R. Elofson, Ph.D.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1967 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO).  

By September 1992 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent disability 
rating, effective November 2, 1991, the determined date of 
receipt of the veteran's claim.  The veteran appealed the initial 
rating assigned by the RO.  By February 1996 rating decision, the 
RO increased the rating for the veteran's PTSD to 70 percent, 
effective from January 28, 1995.  In a May 1996 letter, the 
veteran's representative indicated that the veteran felt that his 
70 percent rating should be effective from the date of his 1991 
original claim.  Thereafter, by February 1998 rating decision, 
the RO assigned an earlier effective date for the 70 percent 
rating for PTSD to November 2, 1991, the determined date of 
receipt of his original claim.  Although an increased rating for 
PTSD has been granted, the appeal as to the initial rating 
assigned by the RO remains vital as less than the maximum 
schedular rating has been assigned.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

It is also noted that by May 1995 rating decision, the RO denied 
a total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU); the veteran perfected 
an appeal with this decision in July 1995.  Thereafter, by 
February 1996 rating decision, the RO granted a TDIU, effective 
January 28, 1995.  The Board finds that the grant of TDIU 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); AB, 6 Vet. App. at 39.  Thus, this matter is no 
longer in appellate status.  In that regard, it is noted that in 
July 1999 written arguments, the veteran's representative argued 
for the first time that the veteran was entitled to a TDIU 
effective November 1, 1991.  In view of the following decision of 
the Board (assigning an initial 100 percent schedular rating), 
this issue is moot.

It is also noted that on a VA Form 9 signed in November 1993 
regarding his claim for an increased rating for PTSD, the veteran 
indicated that "I originally applied for compensation in 
[December 1989 and again in early 1990.  These were conveniently 
'lost' and my application was not accepted until I hand delivered 
it to [my accredited service representative]."  At an October 
1995 personal hearing, the veteran again raised these 
contentions.  The Board construes the veteran's statements as a 
claim for an effective date earlier than November 2, 1991, for 
the award of service connection for PTSD.  

In addition, it is noted that in July 1999 written arguments, the 
veteran's representative argued that the November 2, 1991 
effective date assigned by the RO for the award of service 
connection for PTSD was incorrect as "a date stamp clearly 
indicates his claim was received November 1, 1991."  The Board 
observes that regardless of the regulatory criteria governing 
effective dates of awards and with exceptions that do not apply 
in this case, the payment of monetary benefits based on an award 
of compensation may not be made for any period prior to the first 
day of the calendar month following the month in which the award 
became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  
Thus, no additional benefit would follow at this point by a 
futile, technical amendment of the effective date of the award of 
service connection for PTSD from November 2, 1991 to November 1, 
1991.  

Nonetheless, in light of the contentions raised by the veteran, 
the issue of entitlement to an effective date earlier than 
November 2, 1991 for the award of service connection for PTSD 
must be addressed.  As the RO has not yet adjudicated this issue 
and inasmuch as the claim of entitlement to an earlier effective 
date for the award of service connection for PTSD is not 
inextricably intertwined with the issue now on appeal, it is 
referred back to the RO for initial consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  Since the date of a grant of service connection, the 
veteran's PTSD has been manifested by symptoms productive of 
total occupational impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
effective from the date of the grant of service connection for 
such disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. 5107.  In general, an 
allegation of increased disability is sufficient to establish a 
well-grounded claim seeking an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In the instant case the 
veteran is technically not seeking an increased rating, since his 
appeal arises from the original assignment of a disability 
rating.  However, when a veteran is awarded service connection 
for a disability and subsequently appeals the initial assignment 
of a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since the veteran has a submitted well-grounded claim, VA has a 
duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  The Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to his claim is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's DD Form 214 shows that he served in Vietnam and was 
awarded, inter alia, the Combat Infantryman Badge and a Bronze 
Star Medal.  

The record shows that in November 1991, the RO received a claim 
of service connection for PTSD.  In connection with his claim, a 
VA social and industrial survey was completed in January 1992, 
showing that in approximately 1988, the veteran reported seeing a 
private psychologist, Dr. Elofson, who diagnosed PTSD.  The 
veteran reported symptoms of intrusive thoughts of Vietnam, 
episodes of "spacing out" in which he believed he was in 
Vietnam, feelings of detachment from others, nightmares, and 
survivor guilt.  He also stated that he isolated himself from 
others, spending most of his time alone at work or at home.  The 
veteran also stated that he "finds that he falls apart inside 
emotionally with the least provocation and is then rendered 
incapable of going to work or performing normal daily 
activities."

On VA medical examination in June 1992, the veteran again 
reported similar symptoms.  He indicated that he worked on a 
"day-to-day basis" making cabinets for wealthy people.  The 
examiner noted that the veteran had had quite a lot of trouble 
maintaining work, even though he was quite skilled.  In addition, 
it was noted that he had had significant difficulty with 
relationships both at work and in his personal life.  The 
diagnoses included PTSD.  

By September 1992 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating, 
effective November 2, 1991.

In September 1993, the veteran submitted a Notice of Disagreement 
with the RO decision, claiming that his PTSD was more than 30 
percent disabling.  He argued that he had no meaningful 
relationships due to his inability to relate and because he often 
needed to be alone.  He also stated that his ability to earn a 
living was severely impaired.  He stated that he only worked 
about 15 hours per week and that he often went weeks without 
working.  He claimed that he had been fired from several jobs.

At a June 1994 hearing, Dr. Elofson testified that he had been 
treating the veteran for PTSD since 1988 with both individual and 
group therapy.  He noted that in the past few years, the veteran 
had not been able to pursue any meaningful social relationships 
or vocational goals.  He noted that the veteran had been working 
by building cabinets, although he was still only able to work a 
few hours each week.  He indicated that as long as he knew the 
veteran, he had never seen him able to work consistently.  He 
stated that 8 weeks was the longest he'd seen him work.  He noted 
that the veteran would "walk off the job" 20 times in eight 
weeks, occasionally disappearing for months at a time.   

The veteran again underwent VA medical examination in July 1994.  
The diagnosis was PTSD and a Global Assessment of Functioning 
(GAF) score of 60 was assigned.  The examiner indicated that the 
veteran could only work intermittently due to his disability.  He 
noted that the veteran had "a short fuse" and a low frustration 
tolerance level.

By November 1994 rating decision, the RO increased the rating for 
the veteran's PTSD to 50 percent, effective November 2, 1991.

In February 1995, the veteran's former employer indicated that 
the veteran had worked there as a cabinet maker from December 
1993 to January 1995, at which time he quit.  It was noted that 
several concessions had been made for the veteran during his 
period of employment, including letting him choose his own hours, 
creating an "out of the way" work area for him, and trying to 
reduce the veteran's stress level by not pressuring him about 
jobs or time constraints.  

At an October 1995 hearing, Dr. Elofson testified that he had 
seen the veteran on virtually a weekly basis since 1988 after he 
was referred from a Vet Center.  He stated he felt that the 
veteran's PTSD was severe and stable.  As a result, he indicated 
that the veteran "is and has been for years unemployable."  

In a November 1995 letter, Dr. Elofson indicated that the 
veteran's vocational instability was due to PTSD.  It was also 
noted that his employment as a cabinet maker was the longest 
sustained employment he had known the veteran to have in the last 
8 years.  Dr. Elofson stated his opinion that the only reason the 
veteran was able to keep that position was that his employer went 
to great lengths to accommodate him, including allowing numerous 
deviations from the general standards applied to other employees.  
In conclusion, he stated that he did not believe the veteran was 
capable of maintaining any level of gainful employment.  Rather, 
he stated that "[h]aving worked with numerous veterans with 
total disability as a result of their PTSD, I can only reiterate 
my opinion that [the veteran] clearly falls in that distinct 
category and is fully deserving of maximum disability 
classification."

By February 1996 rating decision, the RO increased the rating for 
the veteran's PTSD to 70 percent, effective January 28, 1995.  
Then, by February 1998 rating decision, an effective date of 
November 2, 1991 was assigned the 70 percent rating for PTSD.  

II.  Law and Regulations

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(1998).  

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, 
but are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that compensation 
for service-connected injury is limited to those claims which 
show present disability and held:  "Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance." 

More recently, however, the Court determined that the above rule 
is inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection for 
that disability.  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. 119, 126 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, a veteran is entitled to the "benefit of doubt" 
when there is an approximate balance of positive and negative 
evidence.  The preponderance of the evidence must be against the 
claim for benefits to be denied.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the law requires that 
the veteran prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under Diagnostic Code 9411, as in effect prior to November 7, 
1996, a 70 percent disability rating was warranted for PTSD with 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  The highest or 100 percent schedular evaluation was 
assigned when all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with almost 
all daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The criteria for a 100 percent 
rating under Diagnostic Code 9411 are each independent bases for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 
97 (1994); Richard v. Brown, 9 Vet. App. 266, 268 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on November 
7, 1996.  The new criteria provide for a 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
Suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

A 100 percent evaluation is assigned for a total occupational and 
social impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
61 Fed. Reg. 52,695-702 (codified at 38 C.F.R. § 4.130 (1998)).

Where the law changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will apply 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

III.  Analysis

Based on the evidence set forth above, the Board finds that the 
veteran's PTSD has been manifested symptoms productive of total 
occupational impairment since the effective date of the award of 
service connection.  In that regard, it is noted that Dr. Elofson 
has twice testified (and once provided an opinion in writing) to 
the effect that the veteran "is and has been for years" totally 
disabled due to severe PTSD.

In light of this evidence, based on the entire record, and 
affording him the benefit of the doubt, the Board concludes that 
the veteran has been suffering from severe psychiatric 
symptomatology producing total industrial impairment since the 
effective date of the award of service connection for PTSD.  
Based on the entire record, the Board concludes that the criteria 
for a 100 percent rating for PTSD have been met since the award 
of service connection.  Thus, a 100 percent initial rating for 
PTSD is warranted.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


ORDER

A 100 percent initial rating for PTSD is granted, subject to the 
law and regulations governing the payment of monetary awards.


REMAND

By September 1992 rating decision, the RO granted service 
connection for a skin rash of the feet, and assigned an initial 
noncompensable rating, effective November 2, 1991.  The veteran 
was notified of this decision by September 1992 letter, and he 
did not initiate an appeal within one year.

At a June 15, 1994 personal hearing, the veteran raised a claim 
of entitlement to a compensable rating for a skin rash of the 
feet.  By December 1994 rating decision, the RO increased the 
rating for the disability to 10 percent, effective June 15, 1994.  

On a July 1995 VA Form 9, the veteran stated he believed his skin 
condition of the feet warranted "at least" a 30 percent rating.  
He also stated that "I should have gotten back pay to the date 
of the original claim 12/1/91."  Thereafter, by June 1996 rating 
decision, the RO increased the rating for the veteran's skin rash 
of the feet to 30 percent, effective October 31, 1995.  

Although the veteran's July 1995 communication constitutes a 
Notice of Disagreement with the rating and effective date 
assigned by the RO in the December 1994 rating decision, a 
statement of the case addressing these matters has not yet been 
issued.  As the June 1996 rating decision did not constitute a 
full grant of the benefits sought, the veteran's Notice of 
Disagreement was not abrogated.  Cf. AB v. Brown, 6 Vet. App. 39 
(1993).  Thus, a remand for issuance of a statement of the case 
is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the case 
is remanded for the following action:

The RO should issue a statement of the case 
to the veteran and his representative 
addressing the following issues:  (1) 
entitlement to a rating in excess of 10 
percent for the period from June 15, 1994 
to October 30, 1995, (2) entitlement to a 
rating in excess of 30 percent from October 
31, 1995; and (3) entitlement to an 
effective date earlier than effective June 
15, 1994, for an increased rating for a 
skin rash of the feet.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal as to these issues.  38 C.F.R. 
§ 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal of any of these 
issues is properly perfected.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202 & Subpart D (1998).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

